WASHINGTON, Circuit Justice.
Whether the rate of damage allowed by the jury, is too high or not, is a question - the court will not pretend to decide, that having been left to them upon evidence, by no means dear; but it is plain, that the jury have departed from the rule laid down by the court, in regard to interest, they having credited the defendants with the amount of damages, as of the day when the teas were delivered, instead -of the day when the verdict was rendered; as they were directed by the charge. In this way, they have not only allowed interest on the damages, but have made the rate of interest twelve per cent.; interest at that rate, having been slopped upon so much, of the note given by the defendants, as this credit amounted to.
A new trial must therefore be awarded.